Name: 84/300/EEC: Commission Decision of 11 May 1984 approving an amendment to the programme for olive derivates and oil seeds in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe
 Date Published: 1984-06-06

 Avis juridique important|31984D030084/300/EEC: Commission Decision of 11 May 1984 approving an amendment to the programme for olive derivates and oil seeds in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 150 , 06/06/1984 P. 0026 - 0026*****COMMISSION DECISION of 11 May 1984 approving an amendment to the programme for olive derivates and oil seeds in Greece, pursuant to Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (84/300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 25 October 1983 the Greek Government forwarded an amendment to the programme for olive derivates and oil seeds, approved by the Commission Decision of 24 June 1981; Whereas this amendment involves an updating of this programme, in particular as regards its adaptation to the new requirements and its extension until 1987; whereas it is consistent with the requirements and objectives of Regulation (EEC) No 355/77; Whereas this amended programme can be approved only for applications within the meaning of Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for olive derivates and oil seeds, pursuant to Regulation (EEC) No 355/77, communicated by the Greek Government on 25 October 1983 is hereby approved. 2. The approval of the amended programme shall apply only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 11 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.